Citation Nr: 1202111	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-30 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a hemorrhoid disorder (also claimed as including an internal bleeding disorder). 

2.  Entitlement to service connection for a bilateral knee disorder. 

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for pseudofolliculitis barbae. 

5.  Entitlement to service connection for a chronic respiratory disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974, and from September 1990 to May 1991, and from October 2001 to October 2002 and from March 2003 to February 2004, in addition to periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the RO in Columbia, South Carolina. 

The Board acknowledges that relevant VA outpatient treatment records have been added to the file since the last Statement of the Case in September 2008.  However, as the Board is granting the Veteran's claim for service connection of a hemorrhoid disorder, the Veteran is not prejudiced by the Board moving forward without review of these records by the Agency of Original Jurisdiction (AOJ).  Additionally, the Board is Remanding the remaining issues on appeal without considering the additional evidence that was not considered by the AOJ.  Similarly, the Board acknowledges that in January 2011, the Veteran submitted documentation to the RO demonstrating his supervisor's request to award him the Combat Action Badge, without a waiver, but finds he is not prejudiced by the Board's lack of consideration of the evidence as the Board is granting of service connection for hemorrhoids and Remanding the remaining issues on appeal.  

The issues of entitlement to service connection for a bilateral knee disorder, a low back disorder, pseudofolliculitis barbae, and a chronic respiratory disorder addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence establishes that the initial manifestations/symptoms of the Veteran's hemorrhoids occurred during his active service. 


CONCLUSION OF LAW

A hemorrhoid disorder was incurred in service.  38 U.S.C.A. §§, 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Regarding the issue of service connection for hemorrhoids, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

A review of the record shows that the Veteran has been diagnosed as having hemorrhoids.  Significantly, an April 2005 private colonoscopy report reflects a finding of second degree internal and external bleeding hemorrhoids.  There was also a finding of an anal fissure at posterior midline and anterior midline. Shedden element (1) is therefore met.   

As for element (2) of the Shedden analysis, the Board observes that a diagnosis of hemorrhoids is not documented in service.  However, service treatment records indicate a line of duty determination regarding treatment for blood in the Veteran's stool in May 2003.  The Veteran clarified in a February 2006 statement that, while serving in Iraq, that he suffered a bout of severe diarrhea followed by constipation and he subsequently noticed the presence of blood in his stools.  His assertion that he continued to experience symptoms of blood from his rectum is deemed both competent and credible.  The incurrence of an injury (blood present in stools) is established.

Turning to crucial element (3) of Shedden, there is no medical opinion of record that clearly links the Veteran's post-service diagnosis of hemorrhoids to his active service, to include the presence of blood in his stools.  However, scrutiny of the record shows he sought treatment for problems with rectal bleeding as early as September 2004 at which time he was diagnosed with hematochezia most likely from hemorrhoids.  He provided a history of chronic bleeding problems since May 2003.  A January 2005 private consultation also noted the Veteran's complaints of experiencing blood in his stools since active service.  Anal fissures and skin tags were observed.  The examiner expressed his belief that the "bleeding may well be coming from the fissure and the internal and external hemorrhoids."  VA outpatient treatment records further reflect complaints of rectal bleeding February 2005 and June 2005.  As noted above, the Veteran underwent the private colonoscopy in April 2005, which diagnosed hemorrhoids.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. 465, 470 (1994).  The Board also finds the Veteran's statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Specifically, VA outpatient treatment records indicate that the Veteran reported continuity of rectal bleeding since service, which has been ascribed to a diagnosis of hemorrhoids.  

As the Board finds competent and credible evidence of continuity of symptomatology of a disorder that began in service, service connection should be granted. 


ORDER

Service connection for a hemorrhoid disorder is granted. 



REMAND

Regarding the remaining issues on appeal, unfortunately a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

As an initial matter, the Veteran has not been provided the notice required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and such should be provided to him regarding all of the remaining issues on appeal. 

Regarding service connection for the low back, bilateral knee, and pseudofolliculitis barbae disorders, a remand is required as the Board finds the VA-contracted examinations were not adequate.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, at the outset, service treatment records evaluations for knee and back pain/strain.  See treatment records dated July 2002 (back strain), May 2003 (back pain following a lifting injury), and June and August 2004 (right knee pain).  The records also document in-service evaluations for PSB.  Post-service, an October 2005 QTC examination report provided a diagnosis of a bilateral knee disorder (degenerative joint disease) but did not indicate any opinion as to whether the disorder is related to service.  Similarly, the October 2005 QTC examiner did not provide any diagnosis regarding the low back even though the low back was examined and found to demonstrate some dysfunction (loss of range of motion).  Next, the June 2008 QTC examiner provided a diagnosis of pseudofolliculitis barbae but did not provide an opinion regarding a relationship to service.  As the QTC examinations were lacking in diagnoses and/or nexus opinions, the Board finds that additional VA examinations and etiology opinions are necessary in order to fairly decide the Veteran's claims.  See Barr, 21 Vet. App. at 312.

Further, regarding service connection for pseudofolliculitis barbae, the Board finds that another attempt to obtain specific dates of ACDUTRA and INACDUTRA should be made.  The Board recognizes that the RO made one attempt and that personnel records including a summary of points was provided in response.  However, as the Veteran's treatment records indicate that his initial diagnosis of pseudofolliculitis barbae was in May 1992, it is necessary to determine whether the Veteran may have been on ACDUTRA or INACDUTRA when he was diagnosed with pseudofolliculitis barbae and put on a shaving profile. 

Next, regarding service connection for a chronic respiratory disorder, the Board finds that the Veteran should be afforded a VA examination.  Specifically, service treatment records indicate treatment in November 2003 for cold symptoms with a notation that the Veteran had experienced symptoms, including difficulty with his memory, since he began his anthrax vaccinations.  Further, the Veteran has provided statements that since he served in Iraq, he has experienced the same symptoms every time he is in a dusty environment.  He further reported that he has been diagnosed with a chronic respiratory disorder, namely bronchitis, however, the Board acknowledges, that no records in the file confirm his diagnosis.  

Nevertheless, the Veteran is competent to report respiratory symptomatology and the circumstances during which he experiences such symptoms, as well as the fact that he has been told that he has a chronic respiratory disorder, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, because the Veteran is not competent to relate his in-service symptoms to any current diagnosis or symptoms, and such relationship remains unclear to the Board, the Board finds that a VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)   

Further, the Veteran should be provided another opportunity to submit an authorization and consent form for any private treatment records that may confirm the diagnosis related to a chronic respiratory disorder, including bronchitis.  

The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  

Lastly, in order to ensure that all pertinent treatment records are available, request any outstanding VA outpatient treatment records.  As noted in the introduction, additional VA outpatient treatment records, and one military personnel record regarding the award of the Combat Action Badge, were added to the file following the most recent SOC dated in September 2008.  The RO should ensure that all relevant records received following the September 2008 SOC are reviewed on Remand.   

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the proper VCAA notice regarding the Dingess requirements, including information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

2.  Send the Veteran an authorization and consent form for any private treatment records that may be related to the issues on appeal.  Specifically request that he identify the physician who diagnosed him with a chronic respiratory disorder.   

3.  Obtain any outstanding VA outpatient treatment records from the VA clinic in East Point, Georgia for the period from May 2010 to the present.  Any negative response should be associated with the file. 

4.  Request exact dates of ACDUTRA and INACDUTRA, specifically for the month of May 1992, from the Georgia Army National Guard or any other appropriate source. 

5.  Upon receipt of the foregoing records, afford the Veteran the appropriate VA examination to determine the nature, extent, onset and etiology of his current bilateral knee disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should render an opinion as to the nature of any current bilateral knee disorder and whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed bilateral knee disorder had its onset in or is related to service.  The review of the claims file should be noted in the examination report.  The report of the examination should include discussion of the Veteran's documented medical history and assertions, including continuity of symptomatology since service.  The rationale for all opinions expressed should be provided in a legible report.   If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.

6.    Upon receipt of the foregoing records, afford the Veteran the appropriate VA examination to determine the nature, extent, onset and etiology of his current low back disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should render an opinion as to the nature of any current low back disorder and whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed low back disorder had its onset in or is related to service, to include the Veteran's treatment for back problems in July 2002 and May 2003.  The review of the claims file should be noted in the examination report.  The report of the examination should include discussion of the Veteran's documented medical history and assertions, including continuity of symptomatology since service.  The rationale for all opinions expressed should be provided in a legible report.   If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.

7.  Upon receipt of the foregoing records, afford the Veteran the appropriate VA examination to determine the nature, extent, onset and etiology of his current pseudofolliculitis barbae disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should render an opinion as to the nature of any current pseudofolliculitis barbae disorder and whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed pseudofolliculitis barbae disorder had its onset in or is related to service.  Reference should be made to the Veteran being placed on a permanent shaving profile in January 2004.  The review of the claims file should be noted in the examination report.  The report of the examination should include discussion of the Veteran's documented medical history and assertions, including continuity of symptomatology since service.  The rationale for all opinions expressed should be provided in a legible report.   If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.
 
8.  Upon receipt of the foregoing records, afford the Veteran the appropriate VA examination to determine the nature, extent, onset and etiology of any current chronic respiratory disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should render an opinion as to the nature of any current chronic respiratory disorder and whether it is at least as likely as not (50 percent probability or greater) that any currently chronic respiratory disorder had its onset in or is related to service, include exposure to dust or the anthrax vaccination.  The review of the claims file should be noted in the examination report.  The report of the examination should include discussion of the Veteran's documented medical history and assertions, including continuity of symptomatology since service.  The rationale for all opinions expressed should be provided in a legible report.   If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.

9.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and 
that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.


10.  Thereafter, the RO should re-adjudicate the issues on appeal, to include all records received following the September 2008 SOC.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


